

Exhibit 10.70


The Bank of New York Mellon Corporation


Freeze Amendments to the


The Bank of New York Company, Inc.
Excess Benefit Plan




            WHEREAS, pursuant to that certain Agreement and Plan of Merger
(“Agreement of Merger”) dated as of December 3, 2006, as amended, Mellon
Financial Corporation (“Legacy Mellon”) and The Bank of New York Company, Inc.
(“Legacy BNY”) merged into a newly-formed corporation known as The Bank of New
York Mellon Corporation (the “Corporation”) effective as of July 1, 2007 (the
“Combination Date”); and


            WHEREAS, in order to implement the benefit provisions of the
Agreement of Merger, the Human Resources & Compensation Committee of the
Corporation (the “HR&CC”) adopted the following resolutions at its
organizational meeting of July, 2007:


•
that on and after the Closing Date the [Legacy] Mellon Compensation and Benefit
Plans and the [Legacy] BNY Compensation and Benefit Plans, as such terms are
defined in the Agreement of Merger, are approved, including exercises and
issuances thereunder, and shall be continued, mutatis mutandis, and be
administered to exclude from participation (i) in the Mellon legacy plans, those
individuals eligible to participate in the BNY legacy plans and (ii) in the BNY
legacy plans, those individuals eligible to participate in the Mellon legacy
plans; with such exclusions to continue until such time as provided otherwise
after the Closing Date by the proper committee or officers of the [Corporation];
and

•
that employees hired during the period commencing on and after the Closing Date
and continuing until such time, if any, as determined by the proper committee or
officers of the Corporation, shall be assigned to either or both of the Mellon
legacy plans or BNY legacy plans by the proper officers or committees of the
[Corporation]; provided such assignment is consistent with the rules of the New
York Stock Exchange; and

•
that, the delegations of authority, practices, policies and procedures, as
existing, approved and in effect on the day before the Closing Date with respect
to the establishment, amendment operation and termination of the Mellon
Compensation and Benefit Plans and the BNY Compensation and Benefit Plans,
including without limitation the authority to grant certain awards, shall be and
hereby do continue, mutatis mutandis, with respect to the establishment,
amendment, operation and termination of the Mellon and BNY legacy plans on and
after the Closing Date …; and

•
that the proper officers of the [Corporation] be, and they hereby are,
authorized and directed to execute and deliver such documents in the name of,
and on behalf


US_ACTIVE-124698946.1-RJBOEHNE

--------------------------------------------------------------------------------



of, [the Corporation] and to take or cause to be taken such further steps as
they may deem necessary or appropriate to duly implement the foregoing
resolutions; and   


WHEREAS, pursuant to such resolutions and delegations of authority, the proper
officers of the Corporation adopted the following general rules of eligibility:


•
that persons employed by the legacy entities prior to the Combination Date
continued to participate in their respective Compensation and Benefit Plans
after the Combination Date;

•
that employees hired after the combination date and prior to the July 1, 2008
payroll consolidation date, became eligible to participate in the legacy Mellon
or legacy BNY plans corresponding to the payroll system through which they were
paid; and

•
that employees hired after the July 1, 2008 combination date were generally
eligible to participate in the legacy Mellon plans; and



WHEREAS, the Benefits Administration Committee is presently responsible for
administering The Bank New York Company, Inc. Excess Benefit Plan as amended and
restated effective July 10, 1990 as amended (the “Plan”) and, inter alia, for
maintaining the roster of persons eligible to participate in the Plan; and


WHEREAS, Section 17 of the Plan authorizes the sponsor to amend the Plan at any
time and from time to time, prospectively or retroactively and may terminate
Part I or Part II of the Plan at any time provided that the Plan may not be
amended or terminated with respect to a Part I or II benefit that became payable
prior to the time of such amendment or termination except with the written
consent of the Participant or other person then receiving such Part I or II
benefit; and


WHEREAS, at its meeting of January 29, 2015, the HR&CC:  (A) adopted certain
changes (the “2015 Design Changes”) to The Bank of New York Mellon Corporation
Pension Plan (the “Retirement Plan”), including, among other changes:  (i) the
cessation of all accruals and adjustments to all benefits provided under all
formulae under the Retirement Plan to the fullest extent permitted by law
effective on and after the close of business on June 30, 2015 (the “Hard Freeze
Date”) and (ii) the vesting, as of the Hard Freeze Date, of the benefits accrued
under the Retirement Plan as of such Date by Participants actively employed
through the close of business on such Hard Freeze Date and (B) directed that all
non-qualified plans which determine benefit accruals in whole or in part by
direct or indirect reference to benefits accrued under the Retirement Plan,
which “Non-Qualified Plans” include the Plan, be amended as necessary or
appropriate to reflect the adoption of the 2015 Design Changes and the
Corporation’s intention that accrued benefits under any such Non-Qualified Plans
not be increased as a result of the Hard-freeze of the Retirement Plan; and


WHEREAS, in order to reflect the 2015 Design Changes impacting the Plan, the
Corporation now desires to amend the Plan to:  (i) cease all accruals under the
Plan to the fullest

- 2 -    

--------------------------------------------------------------------------------



extent permitted by law effective on and after the Hard Freeze Date and (ii)
make certain other related and clarifying changes.


NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended effective as of
June 30, 2015 by the adoption of this Freeze Amendment, as follows:


1.
All references to “Committee” and “Company” shall refer to their successors as
established by the Corporation on and after the July 1, 2007 date (the
“Combination Date”) as of which Mellon Financial Corporation and The Bank of New
York Company, Inc. merged into the Corporation.



2.
In order to reflect the July, 2007, action of the Corporation resolving that the
classes of persons eligible to participate and the retirement plan intended to
be supplemented were not intended to be expanded to persons employed by – or
subsequently hired into – entities which comprised Mellon Financial Corporation
as constituted on the day before the Combination Date nor to supplement benefits
under the Mellon Bank Retirement Plan, all references to “Retirement Plan” shall
mean the Retirement Plan of The Bank of New York Company, Inc., as it may be
amended from time to time. By way of clarification and not limitation, the
Retirement Plan of The Bank of New York Company, Inc. was merged as of December
31, 2008 with and into the Mellon Bank Retirement Plan and the surviving plan
was renamed The Bank of New York Mellon Corporation Pension Plan effective on
and after January 1, 2009.


3.
A new paragraph is added to the end of Part I, SECTION 3, Benefit, to clarify
that the supplemental benefit is calculated on the benefit accrued under the
Retirement Plan by only taking into account Average Final Compensation,
Compensation, Credited Service and any other provisions affecting the
Participant’s benefit, earned / determined through the Hard Freeze Date to read
as follows: 


Notwithstanding anything in this Plan to the contrary, the difference, expressed
as a life annuity, between (i) the benefit the Participant or his beneficiary
would have received under the Retirement Plan, prior to the reduction thereunder
for the equivalent actuarial value of the Participant’s account under the ESOP,
if section 415 of the Code or any such implementing Retirement Plan provisions
were disregarded, and (ii) the sum of (A) the benefit which the participant is
entitled to receive under the provisions of the Retirement Plan and (B) the
equivalent actuarial value of the Participant’s account under the ESOP, shall be
based on Average Final Compensation, Compensation, Credited Service and any
other provisions affecting the Participant’s benefit, earned / determined
through the June 30, 2015 Hard Freeze Date under the terms of the Retirement
Plan.  
4.
A new paragraph is added to the end of Part II, SECTION 11, Benefit, to clarify
that the supplemental benefit is calculated on the benefit accrued under the
Retirement Plan by only taking into account Average Final Compensation,
Compensation, Credited Service and any other provisions affecting the
Participant’s benefit, earned / determined through the Hard Freeze Date to read
as follows:


- 3 -    

--------------------------------------------------------------------------------





Notwithstanding anything in this Plan to the contrary, the difference, expressed
as a life annuity, between (i) the benefit the Participant or his beneficiary
would have received under the Retirement Plan, prior to the reduction thereunder
for the equivalent actuarial value of the Participant’s account under the ESOP,
if section 401(a)(17) of the Code (and, if applicable, Section 415 of the Code)
or any provisions of the Retirement Plan implementing such Section(s) were
disregarded, and (ii) the sum of (A) the benefit which the participant is
entitled to receive under the provisions of the Retirement Plan, (B) the
equivalent actuarial value of the Participant’s account under the ESOP and (C)
the Benefit payable to the Participant under Part I of the Plan, shall be based
on Average Final Compensation, Compensation, Credited Service and any other
provisions affecting the Participant’s benefit, earned / determined through the
June 30, 2015 Hard Freeze Date under the terms of the Retirement Plan.    


5.
In all other respects, the Plan is continued in full force and effect.   




- 4 -    

--------------------------------------------------------------------------------





The Bank of New York Mellon Corporation


The Bank of New York Company, Inc. Excess Benefit Plan


(Signature page to Freeze Amendments)


Execution






IN WITNESS WHEREOF, The Bank of New York Mellon Corporation, intending to be
legally bound, has caused this Freeze Amendment to be executed by its duly
authorized officer this 14th day of December, 2015.




WITNESS
THE BANK OF NEW YORK MELLON CORPORATION



By: /s/ Bennett E. Josselsohn
    By /s/ Monique R. Herena            

Name: Bennett E. Josselsohn
Monique R. Herena

Title: Managing Director and
Chief Human Resources Officer

Senior Managing Counsel
        

- 5 -    